                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                                MAGISTRATE NO.:       _\_ll~·-9~(_1_1-_
    V.                                                  CRIMINAL ACTION

                                                        ORDER OF RELEASE




       The Court orders the defendant, -+-~~-l.-....:::...;.-=~J:-..----'~4.J..~-.L.-'' is ordered
released on a personal recognizance bond with the following


         (1) Reporting, as directed, to U.S. Pretrial Services;

         (2) The defendant shall appear at all future court proceedings;

         (3) Submit to drug testing and treatment, as deemed necessary;

         (4) Other:



                                                           o--i4~ DATE


        It is further ORDERED that the defendant be furnished with a copy of this order and a notice
of the penalties applicable to violation of conditions of release.




                                               DATE


       I hereby certify that the defendant was furnished (personally) a copy of this order and a notice
of penalties applicable to violation of conditions of rel
